Exhibit 10.2


FIRST AMENDMENT TO THE
ADVISORY AGREEMENT
BY AND BETWEEN
COLE CREDIT PROPERTY TRUST V, INC.
AND
COLE REIT ADVISORS V, LLC




This FIRST AMENDMENT of the ADVISORY AGREEMENT (this “Amendment”) is made as of
August 2, 2017 by and between COLE CREDIT PROPERTY TRUST V, INC., a Maryland
corporation (the “Company”), and COLE REIT ADVISORS V, LLC, a Delaware limited
liability company (the “Advisor”). This Amendment amends that certain Advisory
Agreement, dated as of March 17, 2014, by and between the Company and the
Advisor (the “Advisory Agreement”). All capitalized terms not defined herein
shall have the meanings given to each in the Advisory Agreement.


WHEREAS, the Board, including all of the Independent Directors, has determined
to amend certain provisions of the Advisory Agreement; and


WHEREAS, Section 6.04 of the Advisory Agreement provides that the Advisory
Agreement shall not be changed, modified, or amended, in whole or in part,
except by an instrument in writing signed by both parties thereto, or their
respective successors or assignees;


NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements herein contained, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:


1.Article I is hereby amended by deleting and replacing the definition of
“Average Invested Assets” with the following:


“Average Invested Assets. The average of the aggregate book value of the Assets,
before reserves for depreciation, amortization, bad debts or other similar
non-cash reserves, other than impairment charges, computed by taking the average
of such values at the end of each business day during such period.”


2.Article I is hereby further amended by adding the following definitions:


“Average Asset Value. For a specified period, the average of the aggregate
Values of the Assets during such period, computed by taking the average of such
Values at the end of each business day during such period.”


“Book Value. The book value of an Asset calculated in accordance with accounting
principles generally accepted in the United States, before reserves for
depreciation, amortization, bad debts or other similar non-cash reserves,
including any capital improvements and any recognized impairment with respect to
such Asset.”


“Value. For an Asset, either: (i) the Book Value or (ii) if the Board has
determined an NAV, then, with respect to any Asset included in the calculation
of such NAV, the Appraised Value. Any capital improvements subsequently made to
Assets valued at an Appraised Value and not included in the determination of
such Appraised Value will be valued at cost until the Board determines a new
NAV.”




3.Section 3.01(a) of the Advisory Agreement is hereby deleted and replaced with
the following:


“(a) Advisory Fee. On the last day of each month, the Company shall pay to the
Advisor a monthly Advisory Fee based upon the monthly Average Asset Value. The
Advisory Fee shall be calculated according to the following schedule:
Average Asset Value
  
Annualized Fee Rate
$0 - $2 billion
  
 
0.75
% 
Over $2 billion - $4 billion
  
 
0.70
% 
Over $4 billion
  
 
0.65
% 








--------------------------------------------------------------------------------




The Advisory Fee shall be applied according to the above schedule for each level
of monthly Average Asset Value, resulting in a blended annualized rate for fees
paid in respect of an Average Asset Value in excess of $2 billion. For example,
the annualized rate for fees paid in respect of an Average Asset Value of
$5 billion is 0.71%. Any portion of the Advisory Fee may be deferred and paid in
a subsequent period upon the mutual agreement of the parties hereto.”


4.This Amendment may be executed in any number of counterparts, each of which
shall be deemed to be an original as against any party whose signature appears
thereon, and all of such counterparts shall together constitute one and the same
instrument. This Amendment shall become binding when one or more counterparts
hereof, individually or taken together, shall bear the signatures of all of the
parties.


5.Except as specifically amended hereby and as previously amended, the Advisory
Agreement shall remain in full force and effect.




[SIGNATURES APPEAR ON THE FOLLOWING PAGE]





--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.






COLE CREDIT PROPERTY TRUST V, INC.


By: /s/ Nathan D. DeBacker
Nathan D. DeBacker
Chief Financial Officer and Treasurer




COLE REIT ADVISORS V, LLC


By: /s/ Glenn J. Rufrano
Glenn J. Rufrano
President and Chief Executive Officer





